Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021, that includes a response to the Final Office Action mailed November 17, 2020, has been entered. Claims 1, 6, 15-18, 20, and 21 have been amended; claims 2, 3, 7, and 10-14 have been canceled; and no claims have been newly added. Claims 8, 15, and 17 have been withdrawn. Claims 1, 4-6, 9, 16, and 18-21 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 6 has been satisfactorily amended to further limit the claim from which it depends. Therefore, the 35 USC 112(d) rejection presented in the Final Office Action mailed November 17, 2020 is hereby withdrawn. 
Claim Objections
Claim 21 is objected to for improper status identification. Claim 21 has clearly been amended, and thus should properly be identified accordingly as “Currently Amended”, not “Previously Presented”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, provides for the formation of a so-called “first suspension” and a “second suspension”, and dependent claims 18, 20, and 21 specifically reference the so-called “second suspension”. Applicant does not appear to point to where they find adequate support for these newly introduced limitations. The original specification, claims, and drawings say nothing at all about a “first suspension” and say nothing at all about a “second suspension”. Indeed, the term “second” appears nowhere at all in the 
This constitutes new matter. 
Claims 4-6, 9, 16, and 18-21 depend from claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which depends from claim 1, stipulates that “the silver nanoparticles have an average size of 20 nanometers”. Claim 1, however, refers to the “coated silver nanoparticles” as having a size of 15-30 nanometers. Hence, one of ordinary skill in the art cannot definitively ascertain whether the silver nanoparticle size of claim 6 is the size of the coated silver nanoparticles or alternatively the size of the uncoated silver nanoparticles (i.e. core without the coating). 
Claim Interpretation
not to a method of making a suspension of coated silver nanoparticles. Therefore, the newly added steps in claim 1 of manufacturing the suspension, the final form of which is actually being employed in the method of inhibiting aflatoxin production in a fungus, are being handled as if they are merely “product-by-process” limitations describing the suspension of coated silver nanoparticles in final form being employed in the said method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mousavi et al. (Iran J Med Sci. 2015; 40(6): 501-506), in view of Tejamaya et al. (Environ Sci Technol. 2012; 46: 7011-7017).
Applicant Claims
Applicant’s elected subject matter is directed to a method of inhibiting aflatoxin production in a fungus, e.g. Aspergillus parasiticus, comprising contacting the fungus for “a period of time” with a suspension comprising coated silver nanoparticles about 15-30 nm in size at a concentration of 25-60 ng/mL (i.e. 25-60 µg/L), wherein the said coating on the silver nanoparticles comprises polyvinylpyrrolidone.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a method of inhibiting aflatoxin production in a fungus, i.e. Aspergillus parasiticus, comprising contacting the fungus with a suspension comprising silver nanoparticles at a concentration of about 90 µg/ml or lower.
Tejamaya et al. disclose a suspension of monodisperse coated silver nanoparticles with size about 15-36 nm (and core silver nanoparticle size of about 10-12 nm); wherein polyvinylpyrrolidone (PVP)-coated silver nanoparticles in particular were found to be significantly more stabilized in suspension as a result of the PVP coating and at a relatively lower (i.e. diluted) concentration.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Mousavi et al. do not explicitly disclose that the silver nanoparticles are surface coated with a polyvinylpyrrolidone. This deficiency is cured by the teachings of Tejamaya et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Mousavi et al. and Tejamaya et al., outlined supra, to devise Applicant’s presently claimed method.  
Mousavi et al. disclose a method of inhibiting aflatoxin production in a fungus, i.e. Aspergillus parasiticus, comprising contacting the fungus with a suspension comprising silver nanoparticles at a concentration of about 90 µg/ml or lower. Since Tejamaya et al. disclose that a suspension of monodisperse coated silver nanoparticles with size about 15-36 nm (and core silver nanoparticle size of about 10-12 nm), in particular et al. (page 503, right column) and Tejamaya et al. both disclose that stabilized coated silver nanoparticles can generally produce the same response/effect at a significantly lower dose compared to the uncoated silver nanoparticles, one of ordinary skill in the art would thus be motivated to employ e.g. PVP-coated silver nanoparticles with size about 15-36 nm (and core silver nanoparticle size of about 10-12 nm) in the Mousavi et al. method, with the reasonable expectation that the resulting method will successfully inhibit aflatoxin production in a fungus, i.e. Aspergillus parasiticus, and will do so at a much lower dose than 90 µg/ml. 
Hence, by routine optimization, one of ordinary skill in the art would thus be able to arrive at the low dose of from about 25-60 ng/mL in determining the lowest concentration of the coated silver nanoparticles that would inhibit aflatoxin production on foods such as e.g. peanuts, rice, corn, and cottonseed (see Mousavi et al. page 501) while being very safe for human consumption and the environment generally.
Since the method one of ordinary skill in the art would thus arrive at in following the cited prior art with routine optimization of the minimal nanoparticle concentration for effective aflatoxin inhibition is the requisite active step of contacting the fungus with a composition including silver nanoparticles at a concentration of about 25-60 ng/mL, it follows that the method must necessarily achieve the same result, i.e. inhibition of fungal aflatoxin production with no significant decrease in fungal growth rate, i.e. via inhibition of one or more genes associated with aflatoxin biosynthesis. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 
i) Applicant contends that “the combined teachings fail to teach or suggest…coated nanoparticles having an average size of from 15 nanometers to 30 nanometers” and employing a “suspension at a concentration of from 25 nanograms per milliliter to 60 nanograms per milliliter”, and “with the end result being inhibition of fungal production of aflatoxin with no significant decrease in fungal growth rate”; that “the lowest concentration of nanoparticles considered by Mousavi for inhibition of fungal aflatoxin production is 45 µg/ml” and “one of skill in the art would be informed that below about 15 µg/ml a suspension of silver nanoparticles will essentially not inhibit aflatoxin production”, thus “nothing in this teaching would lead one of skill in the art to the expectation that a silver nanoparticle concentration in the ng/ml range would be effective in inhibiting aflatoxin production”, and “the finding that aflatoxin production inhibition can be attained without concurrent inhibition of fungal growth was unexpected”. 
The Examiner, however, would like to point out the following:
1. Tejamaya expressly discloses coated silver nanoparticle sizes of about 15-36 nm (i.e. see Table 1, i.e. DLS and FI-FFF data), which are certainly not patentably distinct from the coated silver nanoparticle size presently claimed, i.e. 15-30 nm. 
2. Regarding the finding that aflatoxin production inhibition can be attained without concurrent inhibition of fungal growth, this is not unexpected at all. Mousavi specifically teaches that silver nanoparticles in suspension drastically inhibit aflatoxin production in A. parasiticus at concentrations much lower than the MIC for inhibiting A. parasiticus growth. In other words, Mousavi teaches that at low silver nanoparticle concentrations, aflatoxin production can be significantly inhibited without inhibiting fungal growth. Hence, Applicant has merely confirmed what was already known in the prior art. 
3. Regarding the assertions that Mousavi discloses 45 µg/ml for fungal aflatoxin inhibition, which is far higher than the 25-60 ng/ml amount claimed, Applicant is advised that Mousavi is employing uncoated silver nanoparticles, not coated silver nanoparticles. Tejamaya teaches that PVP-coated silver nanoparticles were found to be significantly more stabilized in suspension as a result of the PVP coating and at a relatively lower (i.e. diluted) concentration compared to uncoated silver nanoparticles. As Tejamaya noted in the abstract, “PVP-stabilized NPs in a 10-fold diluted OECD media…were found to be the most stable”. Tejamaya further teaches that “it is clear that changes in surface chemistry, shape, aggregation, and dissolution occur as a function C. albicans at a dose of < 4 µg/ml compared to 180 µg/ml for inhibition of A. parasiticus, and that this discrepancy is due, in part, to the fact that AgNPs employed to inhibit growth of C. albicans “were stabilized by surfactants and polymers” (see page 503, right column). 
4. As anyone of ordinary skill in the art would readily know, silver is expensive, and moreover, silver nanoparticles are potentially toxic to both humans and the environment (see e.g. Tejamaya, page 7011, left column). Clearly, then, one of ordinary skill in the art would be highly motivated to find the lowest silver dose possible that will achieve the desired effect, i.e. in this case to inhibit fungal aflatoxin production, so as to minimize costs and the potential harm to humans and the environment generally.
5. Therefore, since Mousavi reports the effective dose to inhibit aflatoxin production only for uncoated silver nanoparticles, and since one of ordinary skill in the art would readily understand that the PVP-coated silver nanoparticles would most certainly be expected to achieve the same desired effect at a significantly lower dose, one of ordinary skill in the art would no doubt seek to optimize the dose for the PVP-coated silver nanoparticles, to thus find the lowest possible dose that would achieve the desired effect of inhibiting aflatoxin production so as to minimize costs and the potential harm to humans and the environment generally. 
6. In summary, then, in view of the cited prior art, one of ordinary skill in the art would have known that a suspension of silver nanoparticles can inhibit fungal aflatoxin production, and that the PVP-coated silver nanoparticles would no doubt be expected to 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617